DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because although figures 1-12 were amended to include reference numbers 1 and 3, this is insufficient to clearly understand what is shown. The quality of the drawings is poor in the lower half of each of these figures, and there are numerous elements shown, none of which are identified. For each of the figures, whichever elements are identified in the upper half of the figure should also be labeled in the bottom half of the figure. It is respectfully requested that new drawings be drafted, of better quality, such that the labeled elements can clearly be identified.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  workpiece carrier1 (i.e. means for carrying a workpiece) in claim 1 (line 4), displacement device (i.e. means for displacement) in claim 1 (line 9), gripping device (i.e. means for gripping) in claims 1 (line 16), gripping elements (i.e. means for gripping) in claim 2 (line 2), actuating device (i.e. means for actuating) in claim 5 (line 3), locking device (i.e. means for locking) in claim 6 (lines 2 and 3), pressing device (i.e. means for pressing) in claim 10 (line 3), workpiece carrier on which at least a single-layer arrangement of rod-shaped coil elements for a plug-in coil of an electric machine is producible, in claim 11, lines 3 and 4, displacement device configured to … accommodate and hold the coil elements and supply them onto the workpiece carrier  in claim 11, lines 5-10, gripping device configured to … transfer and hold the coil elements … and hold the at least single-layer arrangement of coil elements on the workpiece carrier after the transfer of the coil elements in claim 11, lines 11-17.
Regarding the limitation workpiece carrier in claim 1, the term “carrier” denotes the function “for carrying”, without the term connoting any particular structure. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for carrying a workpiece. In claim 11, the function is further detailed by the language after “configured to”, but the corresponding structure is deemed to be the same as for the limitation “workpiece carrier” of claim 1.
Regarding the limitation displacement device in claim 1, the term “displacement” denotes the function “for displacement”, without the term connoting any particular structure. The term device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for displacing. The corresponding structure is deemed to be a recess 4 designed as tubular, such as a sleeve with a bottom (para. [0054]). In claim 11, the function is further detailed by the language after “configured to”, but the corresponding structure is deemed to be the same as for the limitation “displacement device” of claim 1.
Regarding the limitation gripping device in claim 1, the term “gripping” denotes the function “for gripping”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. In claim 11, the function is further detailed by the language after “configured to” and in the “wherein” clause, but the corresponding structure is deemed to be the same as for the limitation “gripping device” of claim 1.
Regarding the limitation gripping elements, the term “gripping” denotes the function “for gripping”, without the term connoting any particular structure. In the art there are many types of grippers known, such as suction and magnetic grippers, as well as grippers having jaws or finger-like elements, to name a few. The limitation “gripping elements” does not in any way suggest to one of skill in the art the structure that performs the gripping. The term “element” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. From para. [0016] the structure corresponding to the gripping elements is understood to be gripper arms which are resiliently yieldable such that opposite gripping elements of the gripping device are pushed elastically apart against a biasing force during the transferring of the coil elements so that the gripped section of the coil element is held by this means on the gripping device. Alternatively, the gripping arms are disposed to form a V-shape gap into which a coil element can be received.
Regarding the limitation actuating device, the term “actuating” denotes the function “for actuating”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. The corresponding structure is deemed to be the two actuating elements 10, 11 as described in para. [0058].
Regarding the limitation locking device, the term “locking” denotes the function “for locking”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for locking. The corresponding structure is deemed to be as described in para. [0020].
Regarding the limitation pressing device, the term “pressing” denotes the function “for pressing”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for pressing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
From para. [0051] of the specification it is understood multiple displacement devices are present, “each of which accommodates a coil element 1 and supplies the same to the workpiece carrier 3 during operation.” From para. [0057] it is understood “two gripping devices 8 are assigned to each coil element 1.” The claim limitation “accommodating and holding the coil elements by means of a displacement device” (claim 1, lines 7 and 8) does not find support in the original disclosure because it requires one displacement device performing the accommodating and holding of all the coil elements. Similarly, the limitation “supplying the coil elements onto the workpiece carrier by means of the displacement device” (claim 1, lines 9 and 10) does not find support in the original disclosure because it requires the one displacement device performing the supplying of all the coil elements. The limitation “transferring the coil elements … from the displacement device by a gripping device” (claim 1, lines 13-15) does not find support in the original disclosure because it requires a single gripping device transferring all the coil elements from the one displacement device. Additionally, the limitation “the at least single-layer arrangement of coil elements is held on the workpiece carrier by means of the gripping device” (claim 1, last three lines) does not find support in the original disclosure because it requires a single gripping device holding the arrangement of coil elements”. Claim 11 likewise refers to a single displacement device “configured to … accommodate and hold the coil elements” (i.e. all the coil elements; see lines 5-7); claim 11 further requires a single gripping device “configured to … transfer and hold the coil elements from the displacement device”, i.e. a single gripping device transfers and hold all the coil elements from the one displacement device (see lines 11-14); claim 11 also requires the one gripping device being configured to hold the single-layer arrangement of coil elements (i.e. all the coils) on the workpiece carrier (see last three lines of claim 11). Dependent claims include further limitations not supported by the original disclosure. Claim 2 requires the gripping elements of a single gripping device to grip and hold all the coil elements during transferring. Claim 3 refers to “the gripping device for transferring the coil elements” (i.e. all the coil elements). Claim 6 requires “a locking device which is configured to prevent an unintentional release of the coil elements” (i.e. all the coil elements). Claim 7 require during transfer of all coil elements from the one displacement device by the one gripping device there is relative movement between all the coil elements and the one gripping device. Claim 8 requires the one displacement device having all the coil elements thereon being displaced to displace all the coil elements. Claim 10 requires all coil elements being pressed into the one gripping device by one pressing device after transfer by the one gripping device. None of these claims find support in the disclosure as originally filed because they require multiple coil elements being manipulated by a single displacement device, a single gripping device, or a single pressing device, whereas from the specification it is understood there is a single displacement device, a single gripping device and a single pressing device assigned to each coil element 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 14 and 15, the limitation “formed on the workpiece carrier” renders the claim indefinite because as claimed it would appear to require a step of forming the gripping device on the workpiece carrier, whereas from the specification one of ordinary skill in the art would understand that the workpiece carrier comprises a gripping device, not that the gripping device is formed on the workpiece carrier.
The various issues identified above with respect to 35 U.S.C. 112(a) also render the claims indefinite because, whereas in light of the specification one of ordinary skill in the art would expect the claims to refer to plural displacement devices and plural gripping devices, each associated with one coil element, the current claim language refers to a single displacement device and a single gripping device. 
Claim limitation workpiece carrier invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, from the figures it appears the workpiece carrier 3 includes actuating device 9 as well as two gripping devices 8. Para. [0018] also mentions a housing including a wall section having openings. However, as explained below, the structure of the gripping devices is not clearly articulated. Further, it is unclear from the figures and the detailed description whether a housing including a wall section are necessarily part of the workpiece carrier, since the housing is not mentioned in the detailed description. Claims 1 and 11 also refer to the gripping device as a separate element from the workpiece carrier. Therefore, if the workpiece carrier does not include the actuating device and the two gripping devices, then there is no actual description of what structure constitutes the workpiece carrier. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation gripping device invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to para. [0016], “mechanical and/or magnetic holding forces may act during the transferring and/or holding of the coil elements by/on the gripping device.” It is unclear whether this refers to the gripping device implementation, or whether this description refers to mechanical and/or magnetic holding forces unrelated to the structure of the gripping device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation pressing device invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The pressing device is described as “a contact pressure slider” (para. [0024]. However, it is unclear what structure constitutes a contact pressure slider. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered.
The present Office action is made non-final, since it includes issues not previously identified. Due to the rejection under 35 U.S.C. 112(a), no claims are currently indicated as allowable. However, no prior art rejection is made. In response to the claim interpretation portion of the previous Office action, Applicant responded as follows:
Certain claim limitations are being interpreted by the examiner under 35 U.S.C. §112(f). Applicant agrees that the specification describes suitable structure in support of these claim limitations. Applicant, however, does not acquiesce to the interpretation taken by the examiner. Claim interpretation is a question of law for the court and claim terms are properly construed in accordance the relevant caselaw of the Federal Circuit. Because the examiner's interpretation does not result in any rejections, examination of this application may advance.

The examiner respectfully submits that the record must be clear with respect to the claim interpretation used during examination of the application. The examiner identified certain limitations as involving 35 U.S.C. 112(f) due to the fact that each of the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The examiner has provided further details in the present Office action. If Applicant disagrees any limitation is properly interpreted under 35 U.S.C. 112(f), then Applicant should state so on the record and present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function, so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “carrier” does not imply more structure than “carrying device” or “carrying means”, and it is therefore treated as a generic placeholder in this case.